FILED
                                                        United States Court of Appeals
                          UNITED STATES COURT OF APPEALS        Tenth Circuit

                                FOR THE TENTH CIRCUIT                   June 14, 2021
                            _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
 DANIELLE L. NERI,

        Plaintiff - Appellant,

 v.                                                         No. 20-2088
                                                (D.C. No. 1:19-CV-00008-JCH-SCY)
 BOARD OF EDUCATION FOR                                      (D. N.M.)
 ALBUQUERQUE PUBLIC SCHOOLS;
 CYNTHIA HOPPMAN,

        Defendants - Appellees.

 ------------------------------

 UNITED STATES OF AMERICA,

           Amicus Curiae.
                            _________________________________

                                ORDER AND JUDGMENT *
                            _________________________________

Before MATHESON, BRISCOE, and CARSON, Circuit Judges.
                  _________________________________

       Danielle Neri, proceeding pro se, appeals from the grant of summary judgment

to the defendants, the Board of Education of Albuquerque Public Schools and



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Cynthia Hoppman (collectively, “APS”), in her suit under the Americans with

Disabilities Act (ADA), 42 U.S.C. §§ 12111-12117. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm in part and reverse in part for further proceedings.

                                  BACKGROUND

      Mrs. Neri worked for APS as a special education math teacher for several

years. Starting in the 2013-2014 school year, however, she was chosen to fill a new

position as the Individualized Educational Program (IEP) Teacher at a high school in

Albuquerque with a large number of special-education students. As the IEP Teacher,

her duties included ensuring that the school met federal standards for special

education; creating procedures for IEPs; training teachers on IEP requirements; and

facilitating and conducting meetings with students, parents, teachers, and service

providers regarding students’ IEPs. Mrs. Neri’s first two school years as the IEP

Teacher were uneventful.

      Things changed in the 2015-2016 school year. Mrs. Neri asserts that she “was

under a yearlong attack, a group hunt orchestrated by” her supervisor, Ms. Hoppman.

Aplt. Opening Br. at 18. “This attack was not so obvious to the observer, but it was

to Mrs. Neri.” Id. “Ms. Hoppman would change the requirements of the IEP teacher

position[,] even procedures they had come up with, that had been proven to work.”

Id. (footnote omitted). “Ms. Hoppman sought to create a false paper trail showing

Mrs. Neri was not doing her job” by sending e-mail messages inquiring as to the

status of various IEPs. Id. One time, she sent an e-mail inquiring as to Mrs. Neri’s

whereabouts, after the end of the duty day.

                                           2
      On April 14, 2016, Mrs. Neri led an IEP meeting for a student whose parent

did not speak English. Daniel Kegler, a teacher attending the meeting, had not

arranged for an interpreter to attend. When Mrs. Neri realized there was no

interpreter, she cancelled the meeting. Mr. Kegler became frustrated. As Mrs. Neri

describes, he “stood up with such force that his chair flew into the wall behind him,

he then grabbed it and slammed it into the table, then slammed his laptop shut with

his hand about 18 inches from Mrs. Neri’s face.” Id. at 19-20.

      The April 14 incident frightened Mrs. Neri and triggered her Post-Traumatic

Stress Disorder (PTSD). She told Ms. Hoppman of the incident, her feeling that

Mr. Kegler had assaulted her, and that he triggered her PTSD. Ms. Hoppman

interviewed other staff members who had been in the meeting, who reported that

Mr. Kegler had not been violent. Ms. Hoppman told Mrs. Neri that she did not think

the incident was a big deal.

      The next day, April 15, Mrs. Neri had another IEP meeting involving

Mr. Kegler. Ms. Hoppman sent a head teacher to attend the meeting with Mr. Kegler.

Initially Mrs. Neri thought the head teacher was there to support her in case

Mr. Kegler again lashed out. But during the meeting, she learned that Ms. Hoppman

had sent the head teacher to support Mr. Kegler because she had just given him some

bad news. Mrs. Neri believed that Ms. Hoppman had minimized her feelings about

the April 14 incident, and she felt betrayed, unsupported, and unsafe.

      Mrs. Neri took leave under the Family and Medical Leave Act (FMLA) from

April 26 to May 9, 2016. Her leave was supported by a note from her therapist,

                                           3
licensed clinical social worker Billie Poteet. When Mrs. Neri returned to work, with

only nine days left in the school year, she attempted to meet with Ms. Hoppman to

discuss potential accommodations for her PTSD, but Ms. Hoppman avoided her.

      On May 23, 2016, Ms. Hoppman conducted Mrs. Neri’s year-end evaluation.

Mrs. Neri felt that the evaluation was going well, until Ms. Hoppman told her that

she (Ms. Hoppman) was transferring her (Mrs. Neri) to a special education math

teacher position because Mrs. Neri “could not handle the contention of that room”

and Ms. Hoppman “didn’t want to trigger [Mrs. Neri] again.” R. Vol. 1 at 268.

Mrs. Neri considered the transfer to be a demotion. That night, she sent

Ms. Hoppman an e-mail protesting the decision. Ms. Hoppman responded by

identifying several areas in which Mrs. Neri had performed deficiently as the IEP

Teacher during the 2015-16 school year, allegedly leading to her decision to transfer

Mrs. Neri. She also stated, “[o]n a personal level, I am concerned about your health.

I have seen your reactions to stressful situations become more apparent and frequent.

The comments you made in your email exhibit a paranoia that you are being isolated

and targeted.” Id. Vol. 2 at 79.

      Mrs. Neri took an unpaid personal leave of absence for the 2016-2017 school

year. On March 8, 2017, she submitted her resignation to APS.

      Mrs. Neri then filed suit in state court, bringing claims under the ADA as well

as state-law claims. The defendants removed the case to federal court. After

discovery, the defendants moved for summary judgment on all claims. Mrs. Neri

opposed the motion. After hearing oral arguments, the magistrate judge

                                          4
recommended that the district court grant summary judgment to the defendants on the

ADA claims, but remand the state-law claims to state court. Mrs. Neri timely

objected. The district court accepted the recommendation, granting summary

judgment to the defendants on the ADA claims and remanding the state-law claims.

Mrs. Neri appeals. 1

                                    DISCUSSION

      “We review the grant of summary judgment de novo applying the same

standard as the district court.” Levy v. Kan. Dep’t of Soc. & Rehab. Servs., 789 F.3d

1164, 1168 (10th Cir. 2015) (internal quotation marks omitted). Summary judgment

is appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Because Mrs. Neri proceeds pro se, we construe her filings liberally. See Gallagher

v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).

I.    Discrimination

      The ADA prohibits covered entities from “discriminat[ing] against a qualified

individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job



      1
        Mrs. Neri filed a Fed. R. Civ. P. 59(e) motion on the same day she filed her
notice of appeal as to the final judgment. The notice of appeal ripened as to the final
judgment when the district court denied her Rule 59(e) motion. See Fed. R. App. P.
4(a)(4)(B)(i). But because Mrs. Neri did not file a new or amended notice of appeal
addressing the denial of her Rule 59(e) motion, this appeal is limited to the final
judgment. See Fed. R. App. P. 4(a)(4)(B)(ii); Husky Ventures, Inc. v. B55 Invs., Ltd.,
911 F.3d 1000, 1009-10 (10th Cir. 2018).
                                           5
training, and other terms, conditions, and privileges of employment.” 42 U.S.C.

§ 12112(a). “[T]he term ‘discriminate against a qualified individual on the basis of

disability’ includes . . . limiting, segregating, or classifying a job applicant or

employee in a way that adversely affects the opportunities or status of such applicant

or employee because of the disability of such applicant or employee.” Id.

§ 12112(b)(1).

       The district court proceeded under the burden-shifting framework first

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). 2

Under that framework, Mrs. Neri must establish a prima facie case, which requires

her to show she “(1) is a disabled person as defined by the ADA; (2) is qualified,

with or without reasonable accommodation, to perform the essential functions of the



       2
         It is not clear that the McDonnell Douglas framework is appropriate in this
case. That framework applies when a plaintiff does not present direct evidence of
discrimination. See Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 995 (10th Cir.
2019). Mrs. Neri, however, presented evidence that when Ms. Hoppman informed
her of the transfer, Ms. Hoppman stated that the transfer was to avoid triggering
Mrs. Neri’s PTSD. If believed by a factfinder, this statement would be direct
evidence of discrimination on the basis of Mrs. Neri’s PTSD. See id. (“Oral or
written statements on the part of a defendant showing a discriminatory motivation
may . . . constitute direct evidence of discrimination.” (brackets and internal
quotation marks omitted)).

       The parties, however, do not argue that the district court applied the incorrect
framework. And even considering the case through a direct-evidence lens, to proceed
with an ADA discrimination claim Mrs. Neri must show that she is a “qualified
individual” with a “disability,” 42 U.S.C. § 12112(a), and that Ms. Hoppman’s
decision to limit or classify her “adversely affect[ed] [her] opportunities or status . . .
because of [her] disability,” id. § 12112(b)(1). Thus, regardless of the McDonnell
Douglas framework, Mrs. Neri must still present sufficient evidence of a disability
and an adverse action to survive summary judgment.
                                             6
job held or desired; and (3) suffered discrimination by an employer or prospective

employer because of that disability.” EEOC v. C.R. Eng., Inc., 644 F.3d 1028, 1037-

38 (10th Cir. 2011) (internal quotation marks omitted). To satisfy the third prong, “a

plaintiff generally must show that [s]he has suffered an adverse employment action

because of the disability.” Id. at 1038 (internal quotation marks omitted). The

parties and the district court focused on the first and third prongs; there was no

dispute as to the second prong. The district court determined that Mrs. Neri failed to

establish that the transfer was an adverse employment action. It therefore did not

need to consider whether she showed that she has a disability.

      As explained below, there are genuine issues of material fact as to whether the

transfer constituted an adverse employment action. And although we may affirm on

other grounds supported by the record, see Williams v. FedEx Corp. Servs., 849 F.3d

889, 899 (10th Cir. 2017), there also are genuine issues of material fact as to whether

Mrs. Neri has a “disability” as that term is defined by the ADA.

      A.     “Disability” as Defined by the ADA

      To proceed with her ADA discrimination claim, Mrs. Neri must establish that

she has a “disability.” She may do this by showing she (1) has “a physical or mental

impairment that substantially limits one or more of [her] major life activities”;

(2) has “a record of such an impairment”; or (3) was “regarded as having such an

impairment.” 42 U.S.C. § 12102(1). In this case, the parties focused on the first and




                                            7
third definitions of disability, actual impairment and “regarded as having” an

impairment. 3

                1.   Actual Impairment

       To proceed based on an actual impairment, an ADA plaintiff must (1) show

she has “a recognized impairment”; (2) “identify one or more appropriate major life

activities”; and (3) “show the impairment substantially limits one or more of those

activities.” Felkins v. City of Lakewood, 774 F.3d 647, 650 (10th Cir. 2014) (internal

quotation marks omitted). Mrs. Neri presented her therapist’s testimony to establish

that she has been diagnosed with PTSD. And she asserts that her “PTSD[,] when

active, substantially limits major life activities of sleeping, thinking, concentrating,

[performing] manual tasks, speaking, breathing, communicating, and caring for

herself, as well as it substantially limits major bodily functions of the brain and

respiratory systems.” R. Vol. 2 at 13. The issue thus becomes whether she has

adequately established that her PTSD substantially limits at least one major life

activity.

       The ADA does not require expert testimony in every case. See Tesone v.

Empire Mktg. Strategies, 942 F.3d 979, 996 (10th Cir. 2019). “Rather, whether

medical evidence is necessary to support a disability discrimination claim is a


       3
        On appeal, Mrs. Neri asserts that she also has a record of PTSD. But it does
not appear that she adequately argued that issue in the district court. See R. Vol. 2 at
239 (Report & Recommendation) (“The parties do not address whether Plaintiff has a
record of impairment. Instead, their arguments focus on whether Plaintiff has an
actual impairment or whether Defendants regarded her as having an impairment.”).
We therefore do not address the issue.
                                            8
determination that must be made on a case-by-case basis.” Id. (brackets and internal

quotation marks omitted). “[A] lay witness is competent to testify concerning those

physical injuries and conditions which are susceptible to observation by an ordinary

person.” Felkins, 774 F.3d at 652 (internal quotation marks omitted). But “[w]here

injuries complained of are of such character as to require skilled and professional

persons to determine the cause and extent thereof, they must be proved by the

testimony of medical experts.” Id. (internal quotation marks omitted).

      Accordingly, Mrs. Neri could testify about the physical and mental symptoms

she experienced. See id. But she is not competent to testify that those symptoms

were caused by PTSD or to opine on the physical or mental effects of PTSD

generally, “for those are clearly matters beyond the realm of common experience and

require the special skill and knowledge of an expert witness.” Id. (ellipsis and

internal quotation marks omitted). See Clancy v. Miller, 837 F. App’x 630, 635-36

(10th Cir. 2020) (requiring plaintiff to present expert testimony to link her PTSD to a

limitation on a major life activity), cert. denied, 209 L. Ed. 2d 537 (U.S. Apr. 5,

2021) (No. 20-7399). 4

      We do not dispute that Mrs. Neri has provided sufficient evidence that she has

been diagnosed with PTSD. As stated, she offered her therapist, Ms. Poteet, as an

expert witness regarding that issue. But in her deposition, Ms. Poteet stated that the



      4
         An unpublished opinion generally is not binding, but the court may rely on it
for its persuasive value. See Fed. R. App. 32.1(a); 10th Cir. R. 32.1(A).

                                           9
only expert opinion she would offer “is whether, in fact, [Mrs.] Neri has PTSD.”

R. Vol. 1 at 283. Mrs. Neri does not point to any opinion by Ms. Poteet linking any

of her alleged limitations to her PTSD. But it is that type of medical evidence that

she must present. 5 As in Felkins, “the failure of proof on which our decision turns is

that [the plaintiff] has not provided proper evidence that any limitation she may have

is caused by [her claimed condition].” 774 F.3d at 652-53.

       Mrs. Neri relies on 29 C.F.R. § 1630.2, which provides that “[g]iven their

inherent nature, [some] types of impairments will, as a factual matter, virtually

always be found to impose a substantial limitation on a major life activity.”

29 C.F.R. § 1630.2(j)(3)(ii). “[I]t should easily be concluded that the following types

of impairments will, at a minimum, substantially limit the major life activities

indicated: . . . post-traumatic stress disorder . . . substantially limit[s] brain function

. . . .” Id. § 1630.2(j)(3)(iii). But we are not persuaded that in this case the general

provisions of § 1630.2(j)(3) overcome the need for expert medical evidence to

connect Mrs. Neri’s alleged symptoms to her PTSD.

       Because Mrs. Neri did not present medical evidence to link her PTSD

diagnosis with her symptoms to establish that her PTSD substantially limits at least




       5
        In her summary-judgment response, Mrs. Neri supplied a letter from her
current psychiatrist, Stephanie Tucker, M.D., stating that at some unspecified time,
she had diagnosed Mrs. Neri with PTSD. But Mrs. Neri did not timely disclose
Dr. Tucker as an expert witness. Moreover, the letter does nothing more than offer a
diagnosis, which is not disputed; Dr. Tucker did not discuss any limitations caused
by Mrs. Neri’s PTSD.
                                             10
one major life activity, we affirm the grant of summary judgment on claims based on

the actual impairment definition of “disability” under the ADA.

             2.     “Regarded As” Disabled

      The ADA also defines “disability” as “regarded as having [a physical or

mental] impairment.” 42 U.S.C. § 12102(1)(C). This definition is satisfied “if the

individual establishes that he or she has been subjected to an action prohibited under

this chapter because of an actual or perceived physical or mental impairment whether

or not the impairment limits or is perceived to limit a major life activity.” Id.

§ 12102(3)(A). “[T]he only qualification for an impairment in a ‘regarded as’ claim

is that the impairment not be ‘transitory and minor.’” Adair v. City of Muskogee,

823 F.3d 1297, 1306 (10th Cir. 2016) (quoting § 12102(3)(B)). Thus, although

Mrs. Neri must present medical evidence to establish substantial limitations with

regard to actual impairment, she need not present such evidence to proceed under the

“regarded as” definition.

      “[F]or a plaintiff alleging disability discrimination to show that the employer

regarded [her] as having an impairment, the plaintiff must show that (1) [s]he has an

actual or perceived impairment, (2) that impairment is neither transitory nor minor,

and (3) the employer was aware of and therefore perceived the impairment at the time

of the alleged discriminatory action.” Id. Except where an impairment is transitory

and minor, “an individual is ‘regarded as having such an impairment’ any time a

covered entity takes a prohibited action against the individual because of an actual or



                                           11
perceived impairment, even if the entity asserts, or may or does ultimately establish,

a defense to such action.” 29 C.F.R. § 1630.2(l)(2).

      The record contains evidence that, if believed, would establish each of Adair’s

requirements for establishing a “regarded as” disability. First, Mrs. Neri presented

Ms. Poteet’s testimony that she has been diagnosed with PTSD. Second, record

evidence shows that her PTSD is not “transitory and minor.” See § 12012(3)(B)

(stating that “transitory” means the impairment has “an actual or expected duration of

6 months or less”). In a note to APS, Ms. Poteet described Mrs. Neri’s condition as

“chronic” and stated that she had treated Mrs. Neri since 2013. R. Vol. 2 at 97-98.

And other medical records also indicate Mrs. Neri was diagnosed with PTSD starting

in 2013. Third, Mrs. Neri’s testimony that she told Ms. Hoppman that Mr. Kegler

triggered her PTSD, and that Ms. Hoppman told her the transfer was to avoid

triggering her PTSD in the future, is evidence that Ms. Hoppman knew of and

perceived Mrs. Neri’s PTSD at the time of the transfer.

      In similar circumstances, other circuit courts have held that it was

inappropriate to grant summary judgment on a “regarded as” claim. In Lewis v. City

of Union City, 934 F.3d 1169, 1173 (11th Cir. 2019), the plaintiff had suffered a

heart attack. When her employer, the police department, scheduled her for pepper

spray and Taser training, she expressed concern that her prior heart attack might

make her more susceptible than the average officer to injury from the training. Id. at

1174. The police department placed her on leave pending medical clearance before

terminating her employment. Id. at 1175-76. The Eleventh Circuit affirmed the

                                          12
district court’s conclusion that the officer had not established that her heart

impairment substantially affected a major life activity, and therefore she could not

proceed under the actual impairment definition of “disability.” Id. at 1180-81. But

the court further held that her evidence was sufficient to proceed under a “regarded

as” theory. Id. at 1181-82. “[T]he department’s own stated reason for putting Lewis

on leave—that it feared for her safety in view of her heart condition—demonstrates

the department’s belief that Ms. Lewis’s medical condition set her apart from other

police officers.” Id. at 1181. Moreover, discussing interpretative guidance that

accompanies the regulations implementing the ADA, the court stated, “[w]hile not

binding, the guidance illustrates the common sense principle that an employer that

takes an adverse action because it fears the consequences of an employee’s medical

condition has regarded that employee as disabled.” Id. at 1182.

      Similarly, in Silk v. Board of Trustees, 795 F.3d 698, 702 (7th Cir. 2015), the

plaintiff was an adjunct professor at a community college who underwent heart

surgery near the end of the spring semester. He then was assigned only two courses

for the fall semester, rather than the usual four courses. Id. at 701, 703. He testified

that a department chair stated that “we assigned [him] only two classes in the fall

because we didn’t think he was physically capable of handling them.” Id. at 708

(brackets and internal quotation marks omitted). The department chair denied

making the remark, but the Seventh Circuit held that “if a jury credited Silk’s

testimony . . . , it could reach the conclusion that the statement constituted an

admission on the part of the College that it reduced Silk’s course load as the result of

                                           13
a perceived impairment.” Id. Accordingly, the court held that summary judgment

was not appropriate. Id.

       Here, the district court did not resolve the “regarded as” issue because it held

that Mrs. Neri had failed to show an adverse employment action. But it noted that

“[a] ‘regarded-as’ disability requires a showing that the Defendants mistakenly

‘believe[] that a person has a physical impairment that substantially limits one or

more life activities,’ or Defendants mistakenly believe[] that an actual, nonlimiting

impairment substantially limits one or more major life activities.” R. Vol. 2 at 326

n.2 (quoting Lanman v. Johnson Cnty., 393 F.3d 1151, 1156 (10th Cir. 2004)).

Lanman, however, relied on Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999).

See Lanman, 393 F.3d at 1156. And Sutton was abrogated by the ADA Amendments

Act of 2008 (ADAAA). See Adair, 823 F.3d at 1305. As discussed in Adair, the

ADAAA changed the requirements of a “regarded-as” claim to move away from

showing substantial limitation. See id. at 1304-06. Thus, in addressing cases that

arise after the ADAAA, courts cannot indiscriminately quote cases such as Lanman

that rely on Sutton. 6

       In sum, because Mrs. Neri has established a genuine issue of material fact as to

the “regarded as” definition of disability, we cannot affirm the grant of summary

judgment on that alternate ground.


       6
         In its discussion of the “regarded as” definition, APS relies on EEOC v.
BNSF Railway Co., 853 F.3d 1150 (10th Cir. 2017), which contains language similar
to Lanman. But BNSF Railway involved conduct that occurred before the effective
date of the ADAAA, and it applied pre-ADAAA law. See id. at 1155 n.2.
                                           14
      B.      Adverse Employment Action

      Mrs. Neri pointed to three potential adverse actions: (1) the transfer from IEP

Teacher to special education math teacher, (2) a hostile work environment, and

(3) constructive discharge. We hold that she created a genuine issue of material fact

regarding whether the transfer was a demotion. But we are not persuaded that a

reasonable factfinder could conclude that the school was an objectively hostile work

environment or that the conditions were so intolerable that she was constructively

discharged.

              1.    Transfer as a Demotion

      Mrs. Neri challenges the district court’s conclusion that the transfer to the

math-teacher position was not a demotion. The district court relied on the facts that

the contract for APS teachers did not differentiate the IEP Teacher position, and that

Mrs. Neri would earn the same salary and receive the same medical and dental

benefits in both positions. But Mrs. Neri presented evidence that the skills and

responsibilities of the math teacher position differed from the IEP Teacher position.

Under these circumstances, we are persuaded that a reasonable factfinder could

conclude that the transfer was a demotion. We thus agree with Mrs. Neri that the

district court erred in granting summary judgment on this ground.

      “The Tenth Circuit liberally defines the phrase ‘adverse employment action.’

Such actions are not simply limited to monetary losses in the form of wages or

benefits. Instead, we take a case-by-case approach, examining the unique factors

relevant to the situation at hand.” Sanchez v. Denver Pub. Schs., 164 F.3d 527, 532

                                          15
(10th Cir. 1998) (citations and internal quotation marks omitted). “Conduct rises to

the level of adverse employment action when it constitutes a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits.” Stinnett v. Safeway, Inc., 337 F.3d 1213, 1217 (10th Cir. 2003) (internal

quotation marks omitted). But “we will not consider a mere inconvenience or an

alteration of job responsibilities to be an adverse employment action.” Sanchez,

164 F.3d at 532 (internal quotation marks omitted). An employee’s positive or

negative feelings about a transfer do not play a role in the analysis. Id. at 532 n.6.

       In Sanchez, we held that an elementary school teacher’s reassignment from

teaching fourth grade at one school to teaching second grade at a different school did

not qualify as an adverse employment action. Id. at 530, 532. Unlike in Sanchez,

however, Mrs. Neri was not being transferred from one classroom teaching position

to another, relatively similar classroom teaching position. Rather, she was being

transferred from the IEP Teacher position to a classroom teaching position.

       We have recognized that a reassignment involving “a de facto reduction in

responsibility” and “a lesser degree of skill” can create a jury question as to whether

a transfer was a demotion. Stinnett, 337 F.3d at 1217; see also Hooks v. Diamond

Crystal Specialty Foods, Inc., 997 F.2d 793, 799 (10th Cir. 1993) (acknowledging

that a reassignment may be a demotion if “the employee can show that [s]he receives

less pay, has less responsibility, or is required to utilize a lesser degree of skill than

[her] previous assignment”), overruled on other grounds by Buchanan v. Sherrill,

                                            16
51 F.3d 227, 229 (10th Cir. 1995) (per curiam). 7 This case presents a close question,

but we are persuaded that Mrs. Neri presented sufficient evidence for a factfinder to

conclude that the IEP Teacher position has different and greater responsibilities than

a special education math teacher.

      During Mrs. Neri’s tenure as IEP Teacher, the primary duties were creating

IEPs and facilitating IEP meetings, rather than teaching students. She also was

tasked with helping to ensure that APS complied with federal law regarding students’

rights to education. It was the IEP Teacher who created procedures and taught the

other teachers with regard to the requirements. Further, APS’s IEP policy specified

only certain categories of employees could serve as APS’s representative in an IEP

meeting because only those individuals had the required knowledge about the

student, the curriculum, and the district’s resources. And the policy provided that

“[t]he individual assigned to serve as the Albuquerque Public Schools representative

in an IEP Team meeting shall have the authority to commit Albuquerque Public

Schools resources and shall be able to ensure that whatever services are described in

the IEP will be provided.” Suppl. R. Vol. 1 at 251. Such evidence is sufficient to

allow a reasonable jury to conclude that the IEP Teacher position required greater




      7
         The United States has submitted an amicus brief urging the court to allow
plaintiffs to bring an ADA discrimination claim based on a purely lateral transfer.
“The [plaintiffs] do not assert this argument, nor was it argued below, and we
therefore decline to address it.” Pueblo of Santa Ana v. Kelly, 104 F.3d 1546, 1558
n.15 (10th Cir. 1997).
                                          17
skill and carried greater responsibility with regard to special education than a

classroom teaching position.

      There also is evidence that the IEP Teacher position was equated to a head

teacher position. For example, a head teacher substituted for Mrs. Neri when she was

unavailable to attend an IEP meeting. In addition, defendants’ counsel informed

Mrs. Neri that “[i]t is APS’ understanding that . . . while you were in the system as a

special education teacher you shared the responsibilities of the head teacher.”

R. Vol. 2 at 38. It is a reasonable inference in favor of Mrs. Neri that a head teacher

position would be a more prestigious position than regular classroom teacher.

      Accordingly, Mrs. Neri has established a genuine issue of material fact as to

whether her transfer was a demotion and therefore an adverse employment action.

             2.     Hostile Work Environment

      Mrs. Neri alleges that Ms. Hoppman created a hostile work environment

throughout the 2015-2016 school year. To avoid summary judgment on a hostile

work environment claim, “a plaintiff must show that a rational jury could find that

the workplace is permeated with discriminatory intimidation, ridicule, and insult, that

is sufficiently severe or pervasive to alter the conditions of the victim's employment

and create an abusive working environment.” Payan v. United Parcel Serv., 905 F.3d

1162, 1171 (10th Cir. 2018) (internal quotation marks omitted). The environment

must have been “both objectively and subjectively hostile.” Id. “We assess the

objective severity of the harassment from the perspective of a reasonable person in

the plaintiff's position, considering all the circumstances.” Id. (emphasis and internal

                                           18
quotation marks omitted). “In evaluating the circumstances, we consider such factors

as the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.” Id. (brackets and

internal quotation marks omitted).

      Mrs. Neri complains about the following:

      Ms. Hoppman continually harassed her throughout the 2015/2016 school
      year; Ms. Hoppman changed her job’s expectations and benefits throughout
      the 2015/2016 school year; in the April 14, 2016 IEP meeting Mr. Kegler
      shoved his chair into the wall and slammed his laptop shut; Ms. Hoppman
      told [her] that the April 14, 2016 incident was ‘no big deal’; and
      Ms. Hoppman sent support for Mr. Kegler at the April 15, 2016 IEP
      meeting.
R. Vol. 2 at 244-45. We agree with the district court that Mrs. Neri failed to show

that these incidents were either pervasive or severe enough to create an objectively

hostile work environment. Therefore, for substantially the reasons discussed by the

magistrate judge and the district court, we affirm the grant of summary judgment to

the defendants on the hostile work environment allegations.

             3.     Constructive Discharge

      Mrs. Neri also challenges the ruling on constructive discharge. “Constructive

discharge occurs when the employer by its illegal discriminatory acts has made

working conditions so difficult that a reasonable person in the employee’s position

would feel compelled to resign.” Hiatt v. Colo. Seminary, 858 F.3d 1307, 1318

(10th Cir. 2017) (brackets and internal quotation marks omitted). “To establish

constructive discharge, a plaintiff must show that she had no other choice but to

                                          19
quit.” Id. (internal quotation marks omitted). “A finding of constructive discharge

must not be based only on the discriminatory act; there must also be aggravating

factors that make staying on the job intolerable.” James v. Sears, Roebuck & Co.,

21 F.3d 989, 992 (10th Cir. 1994). The employee’s “subjective views of the situation

are irrelevant”; “she must instead show the conditions of employment were

objectively intolerable.” Hiatt, 858 F.3d at 1318 (brackets and internal quotation

marks omitted).

      In James, we recognized that “[a] perceived demotion or reassignment to a job

with lower status or lower pay may, depending upon the individual facts of the case,

constitute aggravating factors that would justify [a] finding of constructive

discharge.” 21 F.3d at 993. But although Mrs. Neri perceived the transfer to be a

demotion, she has not shown that a reasonable jury could find the conditions of the

math teacher position so “objectively intolerable” that she “had no other choice but to

quit.” Hiatt, 858 F.3d at 1318 (internal quotation marks omitted).

      In James, for example, the employees “had a choice between two options: lose

benefits under early retirement; or continue to work while being harassed or moved

to jobs where unreachable quotas could be used as a pretext for firing them.” 21 F.3d

at 993. We noted that “[n]one of the Plaintiffs was offered a choice of continuing

work at the same pay or accepting the buy-out or early retirement.” Id. In contrast,

Mrs. Neri was offered a job making the same salary and carrying the same medical

and dental benefits that she would have had as the IEP Teacher. As we stated above,

it is a close question as to whether a jury could find the transfer was a demotion. The

                                          20
standard for constructive discharge is higher, however, and no reasonable jury could

conclude that the circumstances here rise to that level. See Hiatt, 858 F.3d at 1318

(concluding that the plaintiff failed to establish a constructive discharge, even though

she had been demoted); Tran v. Trs. of State Colls., 355 F.3d 1263, 1270-71

(10th Cir. 2004) (recognizing that “conduct which meets the definition of a ‘tangible

employment action’ or an ‘adverse employment action’ is not necessarily sufficient

to establish a constructive discharge because a constructive discharge requires a

showing that the working conditions imposed by the employer are not only tangible

or adverse, but intolerable”).

II.   Retaliation

      Mrs. Neri asserts that the district court erred in granting summary judgment on

her retaliation claim. It is not clear whether Mrs. Neri properly asserted a retaliation

claim; the magistrate judge stated that “[a]lthough Plaintiff has generally asserted

that Defendants retaliated against her, she does not bring a cognizable legal claim for

retaliation.” R. Vol. 2 at 254. But he went on to analyze the principles for retaliation

claims and recommend that the district court grant summary judgment to the

defendants because she had not shown that the transfer was an adverse employment

action. See id. at 255-56. The district court did not address retaliation.

      In light of our decision that Mrs. Neri established a genuine issue of material

fact as to whether the transfer was a demotion, we vacate the grant of summary

judgment regarding retaliation. On remand, the district court may choose to examine



                                           21
whether Mrs. Neri properly asserted a retaliation claim before conducting further

proceedings on any such claim.

III.   Failure to Accommodate

       At a summary-judgment hearing before the magistrate judge, Mrs. Neri

asserted that APS had failed to accommodate her PTSD. The magistrate judge

recommended granting summary judgment on failure to accommodate because any

such claim (1) would be untimely, because it was not included in the complaint or the

summary-judgment briefing, (2) would fail, because Mrs. Neri did not provide

medical information to APS to start the interactive accommodation process, and

(3) was not adequately explained, because Mrs. Neri did not sufficiently set forth

what her requested accommodation—to feel supported—would entail.

       In her objections, Mrs. Neri took issue with the conclusion that she did not

engage in the interactive process. The district court held, however, that “[e]ven if

Plaintiff is correct that that she requested an accommodation . . . the Magistrate Judge

found that her ADA claim for failure to accommodate should fail for two other

reasons,” namely untimeliness and failure to explain her requested accommodation.

Id. at 328. The district court agreed with the magistrate judge and overruled the

objections.

       Before this court, Mrs. Neri again focuses on the conclusion that she did not

engage in the interactive process, and she also argues that she did explain her

requested accommodation. But she does not adequately challenge the district court’s



                                          22
determination that she did not timely bring a claim for failure to accommodate. 8 This

omission is fatal. “If the district court states multiple alternative grounds for its

ruling and the appellant does not challenge all those grounds in the opening brief,

then we may affirm the ruling.” Rivero v. Bd. of Regents, 950 F.3d 754, 763

(10th Cir. 2020).

                                    CONCLUSION

       The district court’s judgment is affirmed with regard to Mrs. Neri’s allegations

that APS discriminated against her because of an actual impairment, that she suffered

a hostile work environment and a constructive discharge, and that APS failed to

accommodate her PTSD. The judgment is reversed and remanded for further

proceedings with regard to her claim of discrimination by being demoted because

APS regarded her as being disabled and her claim of retaliation.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge




       8
        The bare statement that the “[t]rial court erred when it determined that
Mrs. Neri’s failure to accommodate claim was untimely,” Aplt. Opening Br. at 2-3, is
not adequate briefing.

                                            23